     Case 1:19-cr-00457-PAE Document 1 Filed 01/15/19 Page 1 of 5

                                                     RIG\NAL
Approved:

                                                     "'AG ..~I\
                                                            ,f;\,.
                                                                    "
            Assistant United States                                     s.-

Before:     The Honorable Sarah Netburn
            United States Magistrate Judge
                                           -i.   ~
            Southern District of New York

                               - - - - - - x
                                                 SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                 Violations of
     - v. -                                      18 u.s.c. §§ 1344
                                                 1349, and 2
JASPER GRAYSON,
ENRICO PEDRAZA, and
FELICIA CALDWELL,
                                                 COUNTY OF OFFENSE:
                                                 NEW YORK
                      Defendants.

- - - - - - - - - - - - - - - - - -         x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JAMON PARHAM, being duly sworn, deposes and says that
he is a Postal Inspector with the United States Postal
Inspection Service ("USPIS"), and charges as follows:

                               COUNT ONE
                   (Conspiracy to Commit Bank Fraud)

          1.   From at least on or about June 5, 2018 up to and
including July 6, 2018, JASPER GRAYSON, ENRICO PEDRAZA, and
FELICIA CALDWELL, the defendants, and others known and unknown,
willfully and knowingly did combine, conspire, confederate, and
agree together and with each other to commit bank fraud, in
violation of Title 18, United States Code, Section 1344.

          2.   It was a part and object of the conspiracy that
JASPER GRAYSON, ENRICO PEDRAZA, and FELICIA CALDWELL, the
defendants, and others known and unknown, willfully and
knowingly would and did execute and attempt to execute a scheme
and artifice to defraud financial institutions, the deposits of
which were then insured by the Federal Deposit Insurance
Corporation, and to obtain moneys, funds, credits, assets,
securities, and other property owned by, and under the custody
     Case 1:19-cr-00457-PAE Document 1 Filed 01/15/19 Page 2 of 5




and control of, such financial institutions, by means of false
and fraudulent pretenses, representations, and promises, in
violation of Title 18, United States Code, Section 1344.

          (Title 18, United States Code, Section 1349.)

                              COUNT TWO
                             (Bank Fraud)

          3.   From at least on or about June 5, 2018 up to and
including July 6, 2018, in the Southern District of New York and
elsewhere, JASPER GRAYSON, ENRICO PEDRAZA, and FELICIA CALDWELL,
the defendants, did knowingly execute and attempt to execute a
scheme and artifice to obtain moneys, funds, credits, assets,
securities, and other property owned by, and under the custody
and control of, a financial institution insured by the Federal
Deposit Insurance Corporation, by means of material false and
fraudulent pretenses, representations, and promises, to wit,
defendant GRAYSON deposited stolen, forged, and/or altered
checks into bank accounts owned by others, including PEDRAZA and
CALDWELL, in an attempt to fraudulently withdraw said funds.

       (Title 18, United States Code, Sections 1344 and 2.)


          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          4.   I am a United States Postal Inspector and have
been for approximately six years.  I have personally
participated in numerous investigations into criminal offenses
involving bank fraud, and am familiar with some of the means and
methods used to commit such offenses. I have been personally
involved in the investigation of this matter, and I base this
affidavit on that experience, on my conversations with other law
enforcement officials and other individuals, and on my
examination of various reports and records.  Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          5.   Based on my personal involvement in the
investigation, my conversations with law enforcement agents and


                                   2
     Case 1:19-cr-00457-PAE Document 1 Filed 01/15/19 Page 3 of 5




others, as well as my review of reports and records,      I have
learned the following:

              a.    On or about July 8, 2018, an individual (the
"Victim") reported to the New York City Police Department
("NYPD"), in substance and in part, that an unknown person had
cashed five checks numbered 421, 422, 423, 424, and 440 totaling
approximately $97,650, purportedly drawn from the Victim's
checking account, without the Victim's knowledge or permission
(the "421 Check," the "422 Check," the "423 Check," the "440
Check," and together, the "Checks"). The Victim did not
recognize the names of the individuals who had received the
Checks.

              b.    From my review of the 421 Check, I have
learned that it was dated June 5, 2018, FELICIA CALDWELL, the
defendant, was named as the payee, the check was for $9,650, and
the Victim's bank account information was listed at the bottom
of the check.  On or about June 5, 2018, the 421 Check was
deposited into an account at a national bank ("Bank-1") ending
in numbers 4855 (the "4855 Account") . The account holder of the
4855 Account is CALDWELL.


          6.   From my review of surveillance images and
Department of Motor Vehicle ("OMV") and other photographs of
JASPER GRAYSON, the defendant, I believe that GRAYSON deposited
the 421 Check at an Automated Teller Machine ("ATM") at a Bank-1
bank branch located in Mount Vernon, New York.

          7.   From my review of call records and phone
subscriber information for a telephone number ending in 7104
(the "7104 Cell"), I have learned that the 7104 Cell is
subscribed to in the name of JASPER GRAYSON, the defendant, and
that on or about June 5, 2018, there were six calls between the
7104 Cell and a telephone number ending in 1657 (the "1657
Cell").  From my review of law enforcement databases, I have
learned that the 1657 Cell is associated with FELICIA CALDWELL,
the defendant.

         8.   From my review of bank account records for
FELICIA CALDWELL's, the defendant's, account, I have learned
that on or about June 15, 2018, CALDWELL transferred
approximately $2,000 through a mobile payment application to a
user named "Jasper" from the 4855 Account.

          9.   From my review of the 422 Check, I have learned
 that it was dated June 19, 2018, ENRICO PEDRAZA, the defendant,
                                   3
     Case 1:19-cr-00457-PAE Document 1 Filed 01/15/19 Page 4 of 5




was named as the payee, the check was $18,000 and the Victim's
bank account information was listed at the bottom of the check.
On or about June 19, 2018, the 422 Check was deposited into a
Bank-1 bank account ending in numbers 2075 (the "2075 Account") .
The account holder of the 2075 Account is PEDRAZA.


          10.  From my review of surveillance images from Bank-
1, I have learned that on or about June 19, 2018, a male seated
in a white vehicle with license plate number "CGI1269" (the
"Vehicle") deposited the 422 Check using a drive-through ATM
located at a Bank-1 bank branch.   From my review of surveillance
images showing the driver of the Vehicle and DMV photos of
JASPER GRAYSON, the defendant, I believe that GRAYSON deposited
the 422 Check.


          11.  From my review of the Vehicle's registration
information, I have learned that the Vehicle is registered to
Hertz Vehicles, LLC ("Hertz"). From my review of Hertz's rental
records for the Vehicle on June 19, 2018, I learned that JASPER
GRAYSON, the defendant, rented the Vehicle from Hertz from June
16, 2018, through on or about June 25, 2018.

          12.  From my review of the 423 Check, I have learned
that it was dated June 28, 2018, "Enrico Pendraza," a variation
of the name of ENRICO PEDRAZA, the defendant, was named as the
payee, the check was $40,000, and the Victim's bank account
information was listed at the bottom of the check.   On or about
June 28, 2018, the check was deposited into the 2075 Account.


          13. From my review of surveillance images, and OMV
and other photographs of JASPER GRAYSON, the defendant, I
believe that GRAYSON deposited the 423 Check at a teller window
at a Bank-1 bank branch.


          14.  From my review of account records from Bank-1, I
have learned that on or about July 10, 2018, ENRICO PEDRAZA, the
defendant, withdrew $20,000 from the 2075 Account and converted
it to a $20,000 cashier's check directed to FELICIA CALDWELL,
the defendant.

         15.  From my review of the 440 Check, I have learned
that it was dated July 7, 2018, was directed to a particular
individual ("Individual-1"), the check was $14,000, and the
Victim's bank account information was listed at the bottom of


                                   4
        Case 1:19-cr-00457-PAE Document 1 Filed 01/15/19 Page 5 of 5




the check.  On or about July 2, 2018, the 440 Check was
deposited into an account at a national bank ("Bank-2") ending
in numbers 2173 (the "2173 Account").  The account holder of the
2173 Account is the same as the payee name on the 440 Check.


          16.  From my review of surveillance footage and OMV
and other photographs of JASPER GRAYSON, the defendant, I
believe that GRAYSON deposited the 440 Check at an ATM at a
Bank-2 bank branch.

          WHEREFORE, deponent respectfully requests that
warrants be issued for the arrests of JASPER GRAYSON, ENRICO
PEDRAZA, and FELICIA CALDWELL, the defendants, and that they be
arrested, and imprisoned or bailed, as the case may be.




                              Postal Inspector
                              United States Postal Inspection Service


s~       to before me this
~      aay of Janua~y, 2010


                       .'---~
~~-+-1--_,_=--~~~-H.=--"---       -~~-

UNIT      ST ATES MA ISTRATE JUDGE
SOUT     RN DISTRI'~ ' OF NEW YORK




                                      5
